IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Frank E. Beishline and Sandra Z.     :
Beishline, Husband and Wife; Phillip :
M. Balisle and Patricia E. Balisle,  :
Trustees of The Phillip M. Balisle   :
Revocable Trust Dated July 15, 2016; :
Ronald V. Vought, II and Karen Beth :
Vought, Husband and Wife; Clyde      :
Bartholomew, Jr. and Judith M.       :
Bartholomew, Husband and Wife;       :
Laurie Wurster Trust; Donald J.      :
Bowman and Kathy E. Bowman,          :
Husband and Wife; Dale G. Moore :
and Suzanne Moore, Husband and       :
Wife; and Stillwater Holdings, LLC, :
                   Petitioners       :
                                     :
      v.                             : No. 719 C.D. 2019
                                     : SUBMITTED: May 12, 2020
Commonwealth of Pennsylvania,        :
Department of Environmental          :
Protection; Commonwealth of          :
Pennsylvania, Conservation and       :
Natural Resources; and the           :
Pennsylvania Fish and Boat           :
Commission,                          :
                   Respondents       :

BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION BY JUDGE CEISLER                               FILED: June 12, 2020

      Petitioners Frank E. Beishline and Sandra Z. Beishline, Husband and Wife;
Phillip M. Balisle and Patricia E. Balisle, Trustees of The Phillip M. Balisle
Revocable Trust Dated July 15, 2016; Ronald V. Vought, II and Karen Beth Vought,
Husband and Wife; Clyde Bartholomew, Jr. and Judith M. Bartholomew, Husband
and Wife; Laurie Wurster Trust; Donald J. Bowman and Kathy E. Bowman,
Husband and Wife; Dale G. Moore and Suzanne Moore, Husband and Wife; and
Stillwater Holdings, LLC (collectively, Petitioners), petition for review of the
Pennsylvania Department of Community and Economic Development, Board of
Property’s (Board) May 15, 2019 Final Adjudication and Order (Final
Adjudication). Through this Final Adjudication, the Board dismissed Petitioners’
“Amended Caveat”1 on the basis of lack of jurisdiction. The issue before this Court
is whether the Board has jurisdiction to determine whether a body of water in
Pennsylvania is navigable. After thorough consideration, we reverse this Final
Adjudication and remand for proceedings consistent with this opinion.

                 I. Historical Context and Relevant Legal Principles
       Before we delve into the facts of the instant appeal, a general explanation of
the historical context and overview of the relevant law is necessary.
               By the Royal Charter of March 4, 1681, King Charles II of
               England granted “William Penn, his heirs and assigns ...
               make, create and constitute the true and absolute
               proprietaries of the Contrey [Pennsylvania]” conveying to

       1
          Petitioners should not have filed a caveat, as it was not the correct way for Petitioners to
seek relief in this situation. Per Section 6113 of what is known as the Public Lands Act, “[a] person
with a claim on land for which a warrant application has been made under this chapter may file a
caveat[,]” but “[a] caveat must be filed prior to the granting of the [relevant] patent. No caveat
shall be recognized for land after the patent of the Commonwealth has been granted for the land.”
68 Pa. C.S. § 6113(a), (c). A caveat is a formal notice of an unregistered interest in land, while a
land patent is “an instrument by which the government conveys a grant of public land to a private
person” and a land warrant is “[a] document entitling a person to receive from the government a
certain amount of land by following prescribed legal steps.” BLACK’S LAW DICTIONARY 252, 956,
1234 (9th ed. 2009). Since this matter does not involve a challenge to a pending warrant
application, the Amended Caveat is procedurally improper. Even so, the issue of this procedural
impropriety is not currently before us as an appellate issue. Moreover, we think it far wiser to focus
upon the substance of Petitioners’ administrative filing, as the Board seems to have done, rather
than the name Petitioners chose to give it. See Taylor v. Pa. State Police, 132 A.3d 590, 599 (Pa.
Cmwlth. 2016); Final Adjudication at 7-10 (Board states “[n]otwithstanding Petitioners’ titling of
pleading, this matter does not involve a caveat” but does not dismiss the Amended Caveat on that
basis).


                                                  2
                 him “an immediate and absolute estate in fee to the
                 province of Pennsylvania.” Thompson v. Johnston, 6 Binn.
                 68, 70 (Pa. 1813).
Dutch Corner Historical Soc. v. Stahl, 78 A.3d 1201, 1202 (Pa. Cmwlth. 2013). “All
rivers, lakes and streams comprehended within the charter bounds of the province
[of Pennsylvania, as dictated by King Charles II], passed to William Penn in the
same manner as the soil.” Coovert v. O’Conner, 8 Watts 470, 477 (Pa. 1839). Penn
and his successors then operated as Pennsylvania’s proprietors until the
Commonwealth of Pennsylvania (Commonwealth) acquired their interests in 1779
“and [thereby] assumed title to all public land [within the bounds of the Royal
Charter] not yet conveyed.” Dutch Corner, 78 A.3d at 1202. By doing so, “the
[Commonwealth] succeeded to the rights, both of the [C]rown and of the
proprietors, in the navigable waters and the soil under them.” Shively v. Bowlby,
152 U.S. 1, 23 (1894) (emphasis added).
       In 1929, the General Assembly created the Board “to hear disputes over land
held or claimed by the Commonwealth.”2 Through Section 1207 of the
Administrative Code of 1929 (Code),3 the General Assembly conferred upon the
Board broad authority over such disputes, including “exclusive original jurisdiction
over any claims involving title to land occupied or claimed by the Commonwealth,
such as claims in actions to quiet title.” Krulac v. Pa. Game Comm’n, 702 A.2d 621,
623 (Pa. Cmwlth. 1997) (emphasis in original).4

       2
           “Board of Property,” Pennsylvania Department of Community and Economic
Development, https://dced.pa.gov/local-government/boards-committees/board-of-property (last
visited June 11, 2020).

       3
           Act of April 9, 1929, P.L. 177, as amended, 71 P.S. § 337.

       4
           Section 1207 of the Code reads, in full:



                                                  3
       A body of water’s navigability is central in our Commonwealth to determining
whether it is privately owned or the property of the public at-large. As the
Pennsylvania Supreme Court articulated many years ago,
              [i]n grants of tracts of vacant lands by [William Penn] or
              his successors, during the proprietary times, and by the
              Commonwealth since, streams not navigable, falling
              within the lines of a survey, were covered by [such grants]
              and belonged to the owner of the tract, who might
              afterwards convey the body of the stream to one person
              and the adjoining land to another . . . . When streams not

              The Board . . . shall, subject to any inconsistent provisions in this
              act contained, continue to exercise the powers and perform the
              duties by law vested in and imposed upon the said [B]oard.
              [The Board] shall hear and determine, in all cases of controversy on
              caveats, in all matters of difficulty or irregularity touching escheats,
              warrants on escheats, warrants to agree, rights of preemption,
              promises, imperfect titles, or otherwise, which heretofore have or
              hereafter may arise in transacting the business of the Land Office in
              the Department of Community Affairs: [Functions of Department of
              Community Affairs under this act transferred to Department of
              Community and Economic Development. See Section 301 of the
              Code, added by the Act of June 27, 1996, P.L. 403, 71 P.S. §
              1709.301]. Provided, however, that no determination of the Board .
              . . shall be deemed, taken and construed to prevent either of the
              parties from bringing their action at the common law, either for the
              recovery of possession or determining damages for waste or
              trespass.
              The Board . . . shall also have jurisdiction to hear and determine
              cases involving the title to land or interest therein brought by
              persons who claim an interest in the title to lands occupied or
              claimed by the Commonwealth.
              The [B]oard shall make its determination within thirty (30) days
              after the final hearing on any of the above matters.
71 P.S. § 337 (emphasis added).

       There is no dispute between any of the parties that the question of whether the Board
has jurisdiction to hear this case hinges upon the language contained in the third paragraph
of Section 1207.


                                                 4
             navigable formed the boundary of such tract, the grantee
             acquired a title ad filum aquæ [i.e., to the middle of the
             stream]. The large rivers and principal streams, by
             nature navigable, belonged to the Commonwealth, as
             [did the navigable streams] where there was no tide,
             [or] where the tide ebbed and flowed[.]
Coovert, 8 Watts at 477 (internal citation omitted and emphasis added); accord Leaf
v. Pa. Co., 112 A. 243, 243-44 (Pa. 1920) (“In grants of vacant lands by the
proprietors or the [C]ommonwealth, streams not actually navigable, thus conveyed,
belong to the owner of the tract; when such stream forms a boundary, the grantee
acquires a title to the center, but the large rivers and principal streams, by nature
navigable, belong to the [C]ommonwealth.”). Similarly, the United States Supreme
Court has noted that
             by the established law of [this Commonwealth], the owner
             of lands bounded by navigable water has the title in the
             soil between high and low water mark, subject to the
             public right of navigation, and to the authority of the
             legislature to make public improvements upon it, and to
             regulate his use of it.
Shively, 152 U.S. at 23.
      There is no specific definition of navigability in this context.
             Navigation and navigability are portentous words. They
             mean more than the flotation of buoyant vessels in water:
             if it were otherwise, any tarn capable of floating a canoe
             for which a charge could be made would make the water
             navigable. They mean more than some commercial use to
             which collected water is put: if this were not so, every
             spring-fed pool capable of being bottled and sold for
             drinking water would be navigable. No single factor can
             control.
Lakeside Park Co. v. Forsmark, 153 A.2d 486, 489 (Pa. 1959). Determining a body
of water’s navigability thus calls for a fact-specific, multi-pronged inquiry:
             [T]he concept of navigability should not be limited alone
             by lake or river, or by commercial use, or by the size of


                                          5
             water or its capacity to float a boat. Rather it should
             depend upon whether water is used or usable as a broad
             highroad for commerce and the transport in quantity of
             goods and people, which is the rule naturally applicable to
             rivers and to large lakes, or whether with all of the
             mentioned factors counted in the water remains a local
             focus of attraction, which is the rule sensibly applicable to
             shallow streams and to small lakes and ponds. The basic
             difference is that between a trade-route and a point of
             interest. The first is a public use and the second private.
Id.; accord Cleveland & P. R. Co. v. Pittsburgh Coal Co., 176 A. 7, 9 (Pa. 1935)
(quoting The Daniel Ball, 77 U.S. 557, 563 (1870)) (“[R]ivers . . . are navigable in
fact when they are used, or are susceptible of being used, in their ordinary condition,
as highways for commerce, over which trade and travel are or may be conducted in
the customary modes of trade and travel on water.”) Barclay R.R. & C. Co. v.
Ingham, 36 Pa. 194, 201-02 (1860) (“[O]ur creeks and smaller rivers, such as have
been granted by warrant and survey . . . are private property, but if of sufficient
capacity, at any stages of water, to be used for transportation of lumber or other
goods, they are held subject to that public easement which our English ancestry
guarded with great jealousy[.]”).
      In sum, if a body of water is found to be navigable, it, along with all the
“submerged lands [underneath it,] are owned by the Commonwealth and held in trust
for the benefit of the public.” Delaware Ave., LLC v. Dep’t of Conservation & Nat.
Res., 997 A.2d 1231, 1233 (Pa. Cmwlth. 2010) (citing Poor v. McClure, 77 Pa. 214,
219 (Pa. 1873)). If, however, a body of water is deemed non-navigable, then it and
any submerged lands underneath it may be possessed as private property. Carson v.
Blazer, 2 Binn. 475, 492-94 (Pa. 1810).




                                          6
                       II. Facts and Procedural Background
      With the historical context and relevant legal principles explained, we now
turn to the current matter. Petitioners own eight properties in Fishing Creek
Township, which is located in Columbia County, Pennsylvania. All of these
properties either abut or are bisected by a stream called Fishing Creek. Final
Adjudication, Findings of Fact (F.F.), ¶1. Fishing Creek begins in Sugarloaf
Township, Pennsylvania, and winds its way for 30 miles through Columbia County
before emptying into the Susquehanna River near Bloomsburg, Pennsylvania. Id.,
¶3. It is undisputed that neither the Commonwealth nor its subordinate agencies have
either a recorded interest in, or have appropriated via eminent domain, any portion
of Petitioners’ properties. Id., ¶¶4-5.
      According to Petitioners, members of the general public repeatedly entered
onto Petitioners’ properties in order to use Fishing Creek for bathing, boating,
fishing, and swimming. Am. Caveat, ¶56. Petitioners reported these incursions to the
Commonwealth, Department of Environmental Protection; Commonwealth,
Department of Conservation and Natural Resources;5 and the Pennsylvania Fish and
Boat Commission (collectively, Respondents). Id., ¶¶54-58, 63.             However,
Petitioners were unsuccessful in getting Respondents to help protect what Petitioners
claim is their exclusive ownership of, and control of riparian rights for, portions of
Fishing Creek. Id., ¶¶51-52, 58. According to Petitioners, Respondents will not offer
assistance since they believe Fishing Creek is a navigable waterway and, therefore,
that the public-at-large has the right to use Fishing Creek in such a manner. Id.
Petitioners also assert that Respondents directed state and local law enforcement
agencies not to interfere with the public’s use of Fishing Creek. Id. Notably,

      5
         Petitioners erroneously call this Commonwealth agency “Commonwealth of
Pennsylvania, Conservation and Natural Resources.”


                                          7
Respondents took the position that they had not made “a final determination
concerning the issue of [Fishing Creek’s] navigability[,]” as only “a court of
competent jurisdiction” had such authority. Petitioners’ Br. in Opposition to
Respondents’ Preliminary Objections, Ex. I; Certified Record at 459. Furthermore,
outside of Petitioners’ averments, there is no evidence in the Certified Record that
Respondents directed state and local law enforcement agencies to refrain from taking
action against members of the public-at-large who used Fishing Creek, or as to what
these law enforcement agencies’ obligations were regarding handling Petitioners’
complaints.
      On July 2, 2018, Petitioners filed a “Caveat” with the Board, followed by an
“Amended Caveat” on August 14, 2018. Therein, Petitioners argued that they were
entitled to declaratory judgments regarding their ownership of Fishing Creek. In
Count I, Petitioners asserted that the chains of title for their properties can be traced
back to the aforementioned Royal Charter from King Charles II to William Penn and
that these properties have been in private hands ever since. Am. Caveat, ¶¶69-76,
78-89. According to Petitioners, this “Crown Grant,” and subsequent continuity of
private ownership, establishes that they also own the contested sections of Fishing
Creek. Id.
      In Count II, Petitioners averred that Fishing Creek is not a navigable
waterway, which would therefore vest exclusive title to its streambed in the owners
of the adjacent properties (i.e., Petitioners). Id., ¶¶91-116. Petitioners also requested
that the Board invalidate any determination by Respondents that Fishing Creek was
navigable. Petitioners further sought injunctive relief and asked the Board to bar
Respondents, as well as anyone else, from asserting any claim to Petitioners’
property in the future. Id., Count II Wherefore Clause.



                                           8
       Respondents filed preliminary objections and argued that the Board should
dismiss the Amended Caveat for the following reasons.
           1. Count I of Petitioners’ Amended Caveat was legally insufficient and
              did not state a claim upon which relief could be granted, since
              navigability is the test for determining ownership of a streambed and
              Fishing Creek is navigable. Preliminary Objections, ¶¶8-26.
              Furthermore, Petitioners’ “Crown Grant” theory has neither been
              recognized as valid in Pennsylvania nor could it override the
              navigability standard. Id.
           2. The Board did not have subject matter jurisdiction over Count II of
              Petitioners’ Amended Caveat, due to the Board’s lack of statutory
              authority to determine whether a body of water is navigable. Id., ¶¶28-
              39.
           3. The Amended Caveat was an improper mechanism for seeking
              declaratory relief regarding ownership of Fishing Creek’s streambed.
              Id., ¶¶41-49. This is because Petitioners failed to provide complete title
              abstracts or other, similar evidence regarding the chain of title for six
              of their eight properties and, in addition, did not “allege that the
              Commonwealth . . . ha[d] granted a warrant, accepted a survey, or
              granted any patent on land to which . . . Petitioners claim[ed] an
              interest.” Id.6



       6
         In this context, patents, warrants, and surveys all relate to disposition of vacant or
unappropriated land within our Commonwealth. See 68 Pa. C.S. §§ 6103, 6105, 6108, 6110, 6113.
“Land is ‘unappropriated’ when no patent has been issued by the Commonwealth. 68 Pa. C.S. §
6101. Land is ‘vacant’ to which no office rights are outstanding. Id.” Dutch Corner, 78 A.3d at
1203.


                                              9
           4. The Board did not have statutory authority to grant injunctive relief. Id.,
               ¶¶51-54.
           5. Certain paragraphs in the Amended Caveat should be stricken, as they
               contained scandalous or impertinent averments. Id., ¶¶56-64.
       On May 15, 2019, the Board issued its Final Adjudication,7 dismissing
Petitioners’ Amended Caveat due to lack of jurisdiction to determine navigability.
In making this determination, the Board relied on Section 1207 of the Code to
determine the scope of its jurisdictional powers. Final Adjudication at 6-7. The
Board noted that “through the actions of Respondents and their agents the
Commonwealth appears to be claiming an interest in Fishing Creek – because it is
navigable – [that the Commonwealth holds] in trust for the benefit of the public.”
Final Adjudication at 6. Even so, the Board ruled that it could not consider the merits
of the Amended Caveat, as Section 1207 did not authorize the Board to issue a
declaratory ruling regarding whether Fishing Creek is navigable. In the Board’s
view, the question of whether Fishing Creek is navigable was the first issue that had
to be addressed, but it was without statutory authorization to make such a
determination. Id.
       On this basis, the Board sustained Respondents’ preliminary objection
regarding the Board’s jurisdiction to determine navigability and dismissed the entire
Amended Caveat. Id. at 10. Petitioners then filed the instant Petition for Review.




       7
         In its adjudication, the Board indicated that the parties filed briefs supporting and
opposing the preliminary objections between November 9, 2018, and January 4, 2019. Final
Adjudication at 2. The Board then says it “deliberated [over] this matter at [the Board’s] meeting
[on] January 18, 2019” and then issued the adjudication after that. Id. There is no transcript of this
Board deliberation, nor is there any indication that oral argument was held regarding Respondents’
preliminary objections.

                                                 10
                                       III. Issues
       On appeal, Petitioners offer a number of claims which can be distilled down
to the following issues. First, the Board erred by sustaining Respondents’
preliminary objection to the Board’s jurisdiction because both Petitioners and
Respondents have made competing claims to Fishing Creek’s streambed.
Petitioners’ Br. at 32-37, 43-51. Petitioners’ claims are based on so-called “Crown
Grants” to their predecessors-in-interest, as well as the putative non-navigability of
Fishing Creek, in contrast to Respondents’ position that Fishing Creek is navigable
and, therefore, is subject to use by the public at-large. Id. This matter thus falls within
the broad jurisdictional scope conferred upon the Board by Section 1207 of the Code
and the Board can rule upon whether Fishing Creek is navigable. Id. Second, the
Board’s dismissal of the Amended Caveat violated Petitioners’ procedural due
process rights under both the Pennsylvania and United States Constitutions, since
they have no other forum in which to obtain a determination regarding ownership of
Fishing Creek. Id. at 37-43. Thus, the Board’s dismissal of the Amended Caveat
completely prevented Petitioners from challenging the merits of Respondents’
assertion that Fishing Creek is navigable. Id.




                                            11
                                    IV. Discussion and Analysis8
       Petitioners’ “Crown Grant” argument is not relevant at this juncture, as the
pertinent question before us is the scope of the Board’s jurisdictional powers, and,
therefore, we decline to address the merits of this argument. Consequently, we move
on to whether the Board has jurisdiction to determine whether a body of water in this
Commonwealth is navigable, a question of first impression for our Court.9 As
previously discussed, Section 1207 of the Code vests the Board with “jurisdiction to
hear and determine cases involving the title to land or interest therein brought by



       8
               In ruling on preliminary objections, the courts must accept as true
               all well-pled allegations of material fact as well as all inferences
               reasonably deducible from the facts. . . . However, unwarranted
               inferences, conclusions of law, argumentative allegations or
               expressions of opinion need not be accepted. . . . For preliminary
               objections to be sustained, it must appear with certainty that the law
               will permit no recovery, and any doubt must be resolved in favor of
               the non-moving party.
Christ the King Manor v. Dep’t of Pub. Welfare, 911 A.2d 624, 633 (Pa. Cmwlth. 2006), aff’d,
951 A.2d 255 (Pa. 2008).
        In general, our standard of review in the context of Board adjudications is limited to
determining whether the Board violated a petitioner’s constitutional rights or committed an error
of law and whether the Board’s findings of fact are supported by substantial evidence. Section 704
of the Administrative Agency Law, 2 Pa. C.S. § 704. Where, as here, an appeal hinges upon a
question of statutory interpretation, our review regarding the Board’s legal analysis and resultant
adjudication is “de novo and plenary.” Danganan v. Guardian Prot. Servs., 179 A.3d 9, 15 (Pa.
2018); see also 1 Pa. C.S. § 1921 (legislatively established standards for judicial interpretation of
statutes).
       9
         We acknowledge that, in the past, our Commonwealth’s courts of record have made
determinations regarding the navigability of various bodies of water. See, e.g., Lakeside, 153 A.2d
at 487; City of Philadelphia v. Pa. Sugar Co., 36 A.2d 653 (Pa. 1944); Pa. Power & Light Co. v.
Mar. Mgmt., Inc., 693 A.2d 592, 593 (Pa. Super. 1997); Dep’t of Envtl. Prot. v. Espy, (C.C.P.
Huntingdon Cnty.) No. 03-781, filed Jan. 29, 2007, 2007 WL 5379127. These cases, however, all
involved navigability disputes which were either between private parties or where no party raised
the novel jurisdictional argument presented in the instant appeal – specifically whether the Board
has authority to determine navigability of a specific body of water where that determination is part
of a broader dispute between the Commonwealth and private parties over who owns the
streambed of that body.

                                                12
persons who claim an interest in the title to lands occupied or claimed by the
Commonwealth[.]” 71 P.S. § 337.
              [T]he plain intent of the legislature in adding [this]
              paragraph [to Section 1207 in 1953] was “to expand the
              jurisdiction of the Board . . . by granting . . . it power to
              hear cases involving title or interest in all lands held by the
              Commonwealth.” Stair v. P[a.] Game Comm[’n], . . . 368
              A.2d 1347, 1348 n.4 ([Pa. Cmwlth.] 1977) (emphasis in
              original).
              Based on such legislative intent, this Court has
              consistently held that [this] paragraph of Section 1207
              vests in the Board . . . exclusive original jurisdiction over
              any claims involving title to land occupied or claimed by
              the Commonwealth, such as claims in actions to quiet title.
Krulac, 702 A.2d at 623 (emphasis in original). Furthermore, despite the Board’s
belief to the contrary, we have consistently determined “that the Board . . . has the
power to grant declaratory relief when a petition for declaratory judgment is filed
within [the scope of that paragraph.]” Costanza v. Dep’t of Envtl. Res., 606 A.2d
645, 647 (Pa. Cmwlth. 1992) (quoting Kaiser Energy, Inc. v. Dep’t of Envtl. Res.,
535 A.2d 1255, 1257 & 1257 nn. 2-3. (Pa. Cmwlth. 1988)); see Final Adjudication
at 9.
        At its heart, the Amended Caveat revolves around a dispute over land claimed
by both Petitioners and Respondents, specifically Fishing Creek’s submerged
streambed. Respondents themselves argued before the Board that “the right to the
soil and water of a navigable stream, is . . . vested in the Commonwealth — as the
representative and trustee of the people.” Respondents’ Br. in Support of Preliminary
Objections to Am. Caveat at 6. Furthermore, with regard to Fishing Creek itself,
Respondents have stated,
              [i]t is [our] position . . . that . . . Fishing Creek is navigable
              and therefore the public has the right to use and access . .
              . Fishing Creek and associated submerged lands.

                                             13
               ....
               As trustees for the public resources, [we] believe that some
               or all of [us] have the authority to assert Commonwealth
               property claims.
               ....
               Landowners who believe they hold title to property
               claimed by the Commonwealth may seek a remedy before
               the . . . Board[.]
Petitioners’ Br. in Opposition to Respondents’ Preliminary Objections, Ex. I;
Certified Record at 459. We therefore agree with the Board that “the Commonwealth
[thus] appears to be claiming an interest in Fishing Creek – because it is navigable –
in trust for the benefit of the public.” Final Adjudication at 6.
       We disagree, however, with the Board regarding its jurisdictional authority to
determine navigability. It is true that a final determination regarding ownership of
Fishing Creek’s streambed cannot be made without addressing the predicate issue of
navigability. Even so, under Section 1207 of the Code, the pertinent threshold
question as to whether the Board has jurisdiction in this matter is this: is someone
“claim[ing] an interest in the title to lands occupied or claimed by the
Commonwealth[?]” 71 P.S. § 337. As the answer to this question here is clearly in
the affirmative, the Board has exclusive original jurisdiction to consider the merits
of Petitioners’ Amended Caveat. Consequently, we hold that the Board committed
an error of law by concluding otherwise.10
                                         V. Conclusion
       For the reasons set forth in this Opinion, we reverse the Board’s dismissal of




       10
         Since we have resolved this appeal in Petitioners’ favor on the basis of their jurisdictional
argument, we need not address their now moot contention that the Board’s refusal to rule upon
their Amended Caveat violated their due process rights.


                                                 14
Petitioners’ Amended Caveat and remand this matter to the Board, with instructions
that it rule upon the remainder of Respondents’ preliminary objections.

                                      __________________________________
                                      ELLEN CEISLER, Judge




                                        15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Franke E. Beishline and Sandra Z.    :
Beishline, Husband and Wife; Phillip :
M. Balisle and Patricia E. Balisle,  :
Trustees of The Phillip M. Balisle   :
Revocable Trust Dated July 15, 2016; :
Ronald V. Vought, II and Karen Beth :
Vought, Husband and Wife; Clyde      :
Bartholomew, Jr. and Judith M.       :
Bartholomew, Husband and Wife;       :
Laurie Wurster Trust; Donald J.      :
Bowman and Kathy E. Bowman,          :
Husband and Wife; Dale G. Moore :
and Suzanne Moore, Husband and       :
Wife; and Stillwater Holdings, LLC, :
                   Petitioners       :
                                     :
      v.                             : No. 719 C.D. 2019
                                     :
Commonwealth of Pennsylvania,        :
Department of Environmental          :
Protection; Commonwealth of          :
Pennsylvania, Conservation and       :
Natural Resources; and the           :
Pennsylvania Fish and Boat           :
Commission,                          :
                   Respondents       :

                                   ORDER


      AND NOW, this 12th day of June, 2020, the Pennsylvania Department of
Community and Economic Development, Board of Property’s (Board) May 15, 2019
Final Adjudication and Order, through which the Board sustained Respondents’
preliminary objection to the Board’s jurisdiction over Petitioners’ Amended Caveat,
is REVERSED. Furthermore, this matter is REMANDED to the Board, with
instructions that it rule upon the remainder of Respondents’ preliminary objections
to Petitioners’ Amended Caveat.
      Jurisdiction relinquished.

                                      __________________________________
                                      ELLEN CEISLER, Judge